Citation Nr: 1606044	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-33 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2015, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran waived his right to have his representative help him with the hearing.  A copy of the transcript is associated with the evidentiary record.

At the December 2015 hearing, the Veteran and his wife testified regarding the effects of nonservice-connected disabilities on the Veteran's need for assistance.  The Veteran did not clearly indicate that he wished to pursue any claims of entitlement to service connection for such disabilities.  Therefore, the Board will not refer any claims to the Agency of Original Jurisdiction (AOJ) at this time, but notes the Veteran is free to file such claims at a future date if he desires.

This is a paperless file located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records from the Muskogee VA Medical Center (VAMC) dated February 2005 to October 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2015). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Service connection is currently in effect for the following disabilities: adenocarcinoma of the prostate, rated as 100 percent disabling; diabetes mellitus with early peripheral vascular disease and early peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and impotence associated with adenocarcinoma of the prostate, rated as noncompensable.  

The Veteran has a combined disability rating of 100 percent since April 12, 2002.  Additionally, he is in receipt of special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), since August 9, 2002.

The Veteran and his wife contend the Veteran's legs are weak due to his peripheral neuropathy, leaving him unable to leave the house on his own, unable to walk very far, and requiring support as he walks, because he has fallen several times.  The Veteran and his wife also contend the Veteran suffers memory problems, which require the Veteran's wife to drive everywhere, manage his medications, and help him with his hygiene and bathing.  Further, the Veteran's wife testified she cannot leave the Veteran home alone due to safety concerns, to include his history of falls, because he suffers mini strokes, and because his memory problems have caused incidents such as forgetting he left a burner on the stove on.  See December 2015 videoconference hearing testimony.

A July 2003 letter from the Social Security Administration (SSA) indicates the Veteran has been granted SSA disability benefits.  The Board notes the Veteran underwent a prostatectomy for his service-connected prostate cancer in 2002, and the Veteran's wife testified she has had to help him since that surgery, as he suffered a stroke and began having memory problems at that time.  See, e.g., December 2015 videoconference hearing testimony.  Accordingly, the Board finds the Veteran's SSA records may be relevant to the claim on appeal.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's SSA records.

The Board further finds the evidence of record indicates there may be outstanding relevant private treatment records.  In August 2015, the Veteran submitted copies of April 2015 treatment records from Dr. D.E.H. at Clinical & Neuropsychological Services, which discussed the assistance the Veteran will require for certain activities of daily living.  The letter was addressed to a Dr. R.M. at Utica Park Clinic.  In an October 2012 VA primary care note, the Veteran's treating VA provider noted a private physician, Dr. G. in Tulsa, from whom the Veteran received prescribed medications.  On remand, the AOJ should ask the Veteran to identify all relevant private medical providers, and then undertake appropriate development to obtain any outstanding private treatment records.

In January 2015, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, VA Form 21-2680, completed by Dr. V.G.H. of the Muskogee VAMC, which indicates to the Board that the Veteran continues to receive VA treatment.  However, the Veteran's VA treatment records associated with the evidentiary record are dated only up to October 2013.  On remand, the AOJ should obtain the Veteran's outstanding VA treatment records.

In November 2012, the Veteran submitted a VA Form 21-2680 completed by Dr. W.P.R. of the Muskogee VAMC.  In both the November 2012 and January 2015 VA Forms 21-2680, the Veteran's VA physicians noted the effects of both service-connected and nonservice-connected disabilities on whether the Veteran requires assistance.  Neither form included a detailed discussion of whether the Veteran's service-connected disabilities require the aid and attendance of another or cause him to be housebound.  The Veteran was afforded a VA examination in October 2013.  The October 2013 VA examiner stated the Veteran is not permanently bedridden, and discussed the effects of both the Veteran's service-connected and nonservice-connected disabilities.  However, the October 2013 VA examiner provided no opinion for aid and attendance purposes.  On remand, the AOJ should afford the Veteran a new VA examination to address whether he is need of aid and attendance or is housebound as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private treatment related to his service-connected disabilities.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. D.E.H. and/or Clinical & Neuropsychological Services, from Dr. R.M. at Utica Park Clinic, and from Dr. G. in Tulsa.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities render him unable to protect himself from the hazards or dangers incident to his daily environment. 

If possible, the examiner is asked to distinguish those symptoms caused by his service-connected disabilities from those caused by any non-service connected disabilities.  The following disabilities are currently service connected: adenocarcinoma of the prostate; diabetes mellitus with early peripheral vascular disease and early peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and impotence associated with adenocarcinoma of the prostate.

The complete rationale for all opinions should be set forth.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

